In the first above-entitled case: Order affirmed, without costs; no opinion.
In the second above-entitled case: Order affirmed, without costs; no opinion.
In the third above-entitled case: Appeal dismissed, without costs (Powers v. Porcelain Insulator Corp., 285 N. Y. 54, 57; Cohen and Karger, Powers of the New York Court of Appeals, § 58); no opinion.
In the fourth above-entitled case: Appeal dismissed, without costs (Powers v. Porcelain Insulator Corp., 285 N. Y. 54, 57; Cohen and Karger, Powers of the New York Court of Appeals, § 58); no opinion.
In each above-entitled case:
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Scileppi. Taking no part: Judge Bergan.